Citation Nr: 9933974	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  97-34 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a psychiatric 
disorder.  

3.  Entitlement to service connection for gum disease and 
extraction of teeth.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from May 1980 to September 
1983.  This case comes to the Board of Veterans' Appeals 
(Board) from a July 1997 RO rating decision which denied the 
veteran's claims for service connection for hypertension, a 
psychiatric disorder (including major depression and post-
traumatic stress disorder (PTSD)), and gum disease and 
extraction of teeth.


FINDING OF FACT

The veteran has not submitted competent evidence to show 
plausible claims for hypertension, a psychiatric disorder, 
and gum disease and extraction of teeth.


CONCLUSION OF LAW

The veteran's claims for service connection for hypertension, 
a psychiatric disorder, and gum disease and extraction of 
teeth are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from May 
1980 to September 1983.  Her primary duties were as a food 
service specialist.

Service medical records do not show any complaints, clinical 
findings, or diagnosis of hypertension.  The records reflect 
blood pressure readings as follows:  110/80 at enlistment in 
May 1980, 106/66 in June 1980, 88/61 and 120/60 in October 
1980, 124/66 and 116/84 in January 1982, 110/80 in July 1982, 
120/74 in October 1982, 120/88 in November 1982, 110/70 in 
June 1983, 120/92 in July 1983, 100/70 in September 1983, and 
102/78 at separation in September 1983.  The September 1983 
service separation examination notes normal blood pressure, 
and on an accompanying medical history form the veteran 
denied a history of high blood pressure.

Regarding the psychiatric system, the service medical records 
show that in June 1983 the veteran complained of stress and 
headaches.  A number of routine physical examinations noted a 
normal psychiatric system.  At the September 1983 service 
separation examination, the psychiatric system was found to 
be normal, and on an accompanying medical history form the 
veteran denied a history of nervous problems.

Service medical and dental records show treatment for tooth 
and gum disease, including of the upper front teeth, 
beginning shortly after the veteran began active duty in May 
1980.  In April 1982, it was noted the veteran would be 
evaluated for possible extraction of teeth numbers 7, 8, 9, 
and 10 (upper front teeth) due to periodontal disease.  In 
June 1982, it was noted in a dental examination that there 
was severe bone loss of the maxillary incisors and that it 
was recommended that teeth numbers 7 to 10 be extracted and 
replaced with a partial denture.  In August 1982, a 
prosthodontic consultation indicated moderate to severe 
periodontal disease with a poor prognosis.  In September 
1982, teeth numbers 7 to 10 were extracted and a permanent 
denture replacement was fitted.  Up until March 1983, there 
was periodic adjustment of the denture framework.  In 
September 1983, radiographs were taken and no pathology was 
identified.  On a September 1983 separation physical 
examination, it was noted that teeth numbers 7 to 10 were 
missing and replaced by dentures.  The dental condition was 
listed as Class II.  

Medical records from Mercy Hospital show that in October 1986 
the veteran gave birth to a child and during labor her blood 
pressure increased to as much as 156/104.  After delivery of 
her child, her blood pressure increased whenever she was on 
her back and decreased when she turned on her left side. 

Mercy Hospital records from June 1988 show the veteran 
compained of dizziness and other physical symptoms, and she 
reported that she was under much stress.  Blood pressure was 
elevated.  The diagnoses were anxiety reaction and 
hypertension.  

Medical records, dated from May 1989 to April 1997, from 
David Nicklin, M.D., show the veteran was treated for various 
ailments, including hypertension which was noted in May 1989 
and later.  

Medical records, dated from October to November 1995, from 
Fitzgerald Mercy Hospital primarily concern pregnancy and 
delivery, but also note hypertension.

In an April 1997 claim for service connection, and in a 
supporting statement, the veteran asserted that her high 
blood pressure began during a pregnancy in 1981.  With regard 
to her psychiatric condition, she said she was under stress 
when she entered service because she had to give temporary 
custody of her child to her parents.  She said she performed 
well during service but was under stress, including stress 
associated with marital conflict concerning her husband's 
cousin/niece, who lived with them on base and was the 
underlying cause for her discharge and the end of a 
satisfying career in the military.  She also claimed that the 
circumstances surrounding her separation from service were so 
traumatic that she had not been the same ever since.  After 
service, she said, she endured homelessness, spousal abuse, 
loss of jobs, and dependence on welfare.  She stated that she 
suffered from post-traumatic stress syndrome over what could 
have been if she had remained in service.  Finally, the 
veteran noted that she had four of her front teeth extracted 
during service due to poor gums and a bad overbite.  She 
stated that her gums had since worsened and that she has had 
the same plate for 14 or 15 years, which no dentist was able 
to duplicate.   

VA outpatient records dated in and after April 1997 reflect a 
diagnosis of and treatment for hypertension.  Additionally, 
an April 1997 record reveals that the veteran's dentition was 
in good repair.  

On June 1997 VA examinations for hypertension, the veteran 
gave a history of hypertension for about 10 to 12 years, for 
which she was currently taking medication.  The examinations 
diagnosed hypertension, well controlled with medication.

On a June 1997 VA psychiatric examination, it was noted that 
the veteran was upset regarding the manner in which she was 
separated from service.  Reportedly, the cousin of the 
veteran's husband was living with the veteran on base against 
the rules.  The veteran was giving the cousin some extra time 
to relocate, but the cousin then became involved in legal 
problems.  The base commander found out the situation and 
asked the veteran to leave the service.  The veteran reported 
that she received an honorable discharge but that she was not 
permitted to reenter service or join the Reserves.  She 
indicated that she was not told at discharge of her 
ineligibility to reenter service at a later date.  On mental 
status examination, the veteran appeared rather depressed.  
It was noted that following service she had been on welfare 
and was homeless, which had been a cause of her depression.  
She no longer felt the security that she had felt while in 
the service.  She dreamed about her happiness in the 
military.  It was noted that she had high blood pressure 
which she did not have in the military.  The diagnosis was 
major depression.  

At a June 1997 VA mental hygiene clinic intake evaluation, 
the veteran reported feeling depressed about 14 to 15 years 
previously following her discharge from service under an 
early separation program.  She reported that she was forced 
to leave the service against her desire because her husband's 
cousin was living with them on base against military rules.  
She said that she was devastated that she was forced to leave 
the service.  The veteran said she felt her life would have 
been so much better if she had been allowed to stay in 
service.  She described problems after service, including 
spousal abuse.  She said she had about two depressive 
episodes a year which were precipitated when she began 
thinking about her life in the military and what could have 
been if she remained in service.  The diagnosis was severe 
major depressive disorder, single episode, superimposed on 
dysthymic disorder, without psychotic features.  The veteran 
continued to complain of depression in July 1997.  It was 
noted at that time that she had not been taking Prozac 
regularly.  

In a September 1998 letter, Dr. Nicklin indicated that the 
veteran had been under his care since 1989.  He stated that 
the veteran was found to have hypertension in January 1996 
and was started on medication.  He stated that hypertension 
was both caused and exacerbated by stress.  He noted the 
veteran's report of substantial stress due to the 
circumstances of her separation from the military, and he 
opined that the veteran's hypertension and need for 
medication "may be" related to this stress.  

At a September 1998 hearing at the RO before a hearing 
officer, the veteran testified that she had her first four 
front teeth extracted during service due to degenerative gum 
disease; that the military dentist was unable to make 
permanent teeth because her gums were too weak so a plate was 
made; that her current dentist could not duplicate the plate 
which was in need of replacement; that she still had pain and 
bleeding of the gums which she had experienced in service; 
that she had difficulty in chewing certain foods; that she 
was initially diagnosed with hypertension in 1986 when her 
third child was born; that she was prescribed Prozac and 
sleeping pills in the military; that she was subjected to 
sexual harassment while working in the dining hall in 
service; that she had marital troubles over her husband's 
niece who had lived with them on base, got into legal 
troubles, and ruined the veteran's career; that following 
service she became depressed, could not maintain a job, and 
cried for no reason; that she initially received treatment 
for her mood swings at the VA in 1997; and that her nervous 
symptoms remained the same.  

In an October 1998 letter, Dr. Nicklin indicated that the 
veteran had hypertension and was being treated for such when 
she came under his care in 1989.  He stated that hypertension 
was both caused and exacerbated by stress.  He noted the 
veteran's report of substantial stress due to the 
circumstances of her separation from the military, and he 
opined that the veteran's hypertension and need for 
medication "may be" related to this stress.  

Ongoing VA outpatient treatment records, dated to March 1999, 
note hypertension.

On a May 1999 VA examination, a long history of hypertension 
was noted.  Following a review of the veteran's claims 
folder, the examiner noted that the earliest documentation of 
hypertension was in 1989 and that there was no hypertension 
prior to discharge from service in 1983.  In reporting the 
diagnosis, the examiner stated that there was no evidence to 
support hypertension while the veteran was in service.  It 
was also noted that the veteran had headaches related to 
anxiety.

On a May 1999 VA psychiatric examination, the examiner 
reviewed the claims folder in order to determine whether the 
veteran had PTSD.  It was noted that the veteran's claim 
included depression and PTSD apparently from sexual 
harassment.  In the interview, the veteran indicated that her 
lifelong ambition was to be in the Air Force.  Her claimed 
traumatic events in service consisted of being the subject of 
sexual harassment while working in the dining hall during 
service and being requested to leave the service after her 
husband's cousin remained in her home on base after she was 
warned once about the living arrangement.  The veteran 
related that her discharge from service left her depressed 
and ambitionless.  She complained that she suffered from PTSD 
over "the things that could have been" if she had remained 
in the service.  She stated that she lost a career, an 
education, and retirement.  She reported marked marital 
conflict concerning her husband's cousin, which involved 
physical abuse and separation following her discharge.  The 
veteran dated her problems to her discharge from service.  On 
mental status examination, the veteran was somewhat anxious 
and annoyed.  She indicated that she was also depressed about 
her mother who was sick.  It was noted that the veteran's 
depression, feelings of refection, irritability, fatigue, 
social isolation, and negative feelings all interfere with 
her working.  In the impression, the examiner opined that the 
veteran did not meet the criteria for PTSD but that she did 
meet the criteria for depressive disorder.  In that regard, 
the examiner noted her depressive mood, tearfulness, suicidal 
thoughts, diminished interest in activities, fatigue, 
withdrawal, feelings of failure, and impaired social and 
occupational functioning.  The diagnosis was recurrent major 
depressive disorder.  

II.  Legal Analysis

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

A claimant for VA benefits shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The VA has the duty to assist a claimant in developing facts 
pertinent to the claim if the claim is determined to be well 
grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If she has not presented a well-grounded claim, her appeal 
must fail, and there is no VA duty to assist her in 
development of her claim.  Id.; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  As explained below, the Board finds that the 
veteran's claims are not well grounded.

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegations are insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a ).  Grottveit v. 
Brown, 5 Vet.App. 91 (1993).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  The nexus requirement 
may be satisfied by a presumption that certain diseases 
manifesting themselves within certain prescribed periods are 
related to service.  Caluza v. Brown, 7 Vet. App. 498 (1995).

A.  Hypertension

Where a veteran served 90 days or more, and hypertension 
becomes manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.    

In this case, the veteran contends that her hypertension was 
initially manifested during military service.  While an 
isolated slightly elevated blood pressure reading was 
recorded in July 1983, all other blood pressure readings 
during service, to include the reading taken on the September 
1983 separation physical examination, were normotensive.  
Moreover, there is no medical evidence of elevated blood 
pressure readings or hypertension in the first post-service 
year as required to raise a presumption of service 
incurrence.  The medical records show that the veteran's 
first had elevated blood pressure readings during the labor 
and delivery of her child in 1986, which was several years 
beyond service.  The initial diagnosis of hypertension 
appears in a 1988 record from Mercy Hospital, and Dr. Nicklin 
noted that the veteran was being treated for hypertension 
when she came under his care in 1989.  Although Dr. Nicklin 
opined that the veteran's hypertension "may be" related to 
her reported stress from the circumstances of her separation 
from service, he did not relate the veteran's hypertension as 
having been manifested either in service or the first post 
service year.  In any case, a medical opinion expressed in 
terms of "may" also implies "may or may not" and is too 
speculative to establish a plausible claim.  Obert v. Brown, 
5 Vet. App. 30 (1993), Tirpak, supra.  

In reviewing the entire record, what is lacking in 
establishing a well-grounded claim is competent medical 
evidence of hypertension in service or in the presumptive 
period following service, and competent medical evidence to 
link hypertension (first shown years after service) with the 
veteran's service.  Consequently, the veteran has not met the 
initial burden under 38 U.S.C.A. § 5107(a) of submitting 
evidence to show a well-grounded claim for service connection 
for hypertension, and thus the claim must be denied. 

B.  Psychiatric Disorder

Where a veteran served 90 days or more, and a psychosis 
becomes manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.    

Among other requirements, service connection for PTSD 
requires a medical diagnosis of the condition.  38 C.F.R. 
§ 3.304(f).

In this case, the veteran contends, in part, that she has 
PTSD which is attributable her military service.  The claim 
for service connection for PTSD is not well grounded as there 
has never been a diagnosis of PTSD.  38 U.S.C.A. § 5107(a); 
Caluza, supra.  In fact, the 1999 VA examination noted the 
veteran did not have PTSD.  

The veteran also contends that she has another psychiatric 
condition, including major depression, which is due to 
service.  The service medical records do not show a chronic 
psychiatric disorder, and the psychiatric system was found to 
be normal at the 1983 separation examination.  There is no 
evidence of a psychosis in the year after service, as 
required for a presumption of service incurrence.  The 
initial post service medical evidence of psychiatric symptoms 
appears in a 1988 record from Mercy Hospital, wherein the 
veteran was noted to be under stress and the diagnosis of 
anxiety reaction.  She was next diagnosed with a psychiatric 
disorder, major depression, in 1997 at a VA examination, and 
such condition has been noted since then.  

However, there is no medical evidence that the veteran's 
major depression (or any other mental condition), first shown 
years after service, is linked to her active duty.  Without 
such competent medical evidence of causality, the claim for 
service connection for a psychiatric is implausible and must 
be denied as not well grounded.  38 U.S.C.A. § 5107(a); 
Caluza, supra.  

C.  Gum Disease and Extraction of Teeth

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for VA outpatient dental treatment 
as provided in 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a) 
(1999) (effective June 8, 1999).  This regulation is 
substantially the same as 38 C.F.R. § 4.149 (1998) (effective 
prior to June 8, 1999), which provided that treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis are not disabling conditions, and may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment.

Legal authority provides for various categories of 
eligibility for VA outpatient dental treatment, such as 
veterans having a compensable service-connected dental 
condition (referred to as Class I eligibility); those having 
a noncompensable service-connected dental condition, subject 
to various restrictions, including one-time correction of the 
dental problem and timely application within 90 days after 
service (Class II eligibility); those having a noncompensable 
service-connected dental condition adjudicated as resulting 
from a combat wound or other service trauma (Class II(a) 
eligibility); those having a dental condition which is 
professionally determined to be aggravating an established 
service-connected disability (Class III eligibility); etc.  
(There are several additional categories which are not 
relevant to this case).  38 U.S.C.A. § 1712; 38 C.F.R. § 
17.161.

In this case, the evidence reflects that during service the 
veteran had periodontal disease which led to the extraction 
of upper front teeth numbers 7 to 10, and replacement with 
dentures.  The veteran primarily pursues a claim for service 
connection for this dental condition for compensation 
purposes.  However, regulation bars compensation for her gum 
disease and replaceable missing teeth.  38 C.F.R. § 3.381(a) 
(1999), 38 C.F.R. § 4.149 (1998).  Under such circumstances, 
the claim for service connection for the dental condition, 
for compensation purposes, is implausible and must be denied 
as not well grounded.  38 U.S.C.A. § 5107(a); Woodson v. 
Brown, 8 Vet. App. 352 (1995), aff'd 87 F.3d 1304 (Fed.Cir. 
1996).  

The claim for service connection for gum disease and 
extraction of teeth for VA dental treatment purposes also is 
implausible and not well grounded because, even if these 
conditions were service connected, it would not lead to 
treatment eligibility under any category.  Id.  As noted, gum 
disease and extraction of teeth are considered 
noncompensable, and thus there would be no Class I 
eligibility; the time for one-time Class II treatment has 
expired; it is neither claimed nor shown that gum disease and 
teeth extraction are due to a combat wound or other service 
trauma, as required for Class II(a) treatment; and it is 
neither claimed nor shown that service connected status for 
the condition would lead to dental treatment eligibility 
under any other category of the law.  38 U.S.C.A. § 1712; 38 
C.F.R. § 17.161.  

As service connection for gum disease and related extracted 
teeth would lead to neither compensation nor eligibility for 
outpatient dental treatment, the claim for service connection 
is implausible and must be denied as not well grounded.  38 
U.S.C.A. § 5107(a); Woodson, supra.  






ORDER

Service connection for hypertension is denied.

Service connection for a psychiatric disorder is denied.  

Sservice connection for gum disease and extraction of teeth 
is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

